                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 1:17-cv-01173-RM-KLM

WILLIAM DEERE,

       Plaintiff,

v.

XPO LOGISTICS FREIGHT, INC., and
XPO LOGISTICS, INC.,

       Defendants.

______________________________________________________________________________

                       ORDER ON MOTION TO STRIKE
______________________________________________________________________________

       By Order dated July 6, 2018 (the “Order”), this Court struck Plaintiff’s original response

(ECF No. 51) to Defendants’ Motion for Summary Judgment. The Court did so because

Plaintiff’s statement of additional facts (“Statement”) was “riddled with argument and include[d]

nonresponsive responses to the movant’s factual statements.” (ECF No. 52.) The Court allowed

Plaintiff only three days to file a compliant response because he had already been afforded two

extensions of time to respond. Plaintiff timely refiled his response (the “Response”) (ECF No.

53), with a refiled Statement (ECF No. 53-1) and exhibits. This issue before this Court is

whether the Response and refiled Statement impermissible exceeds what the Court allowed in its

Order. Defendants’ Opposed Motion to Strike Plaintiff’s Opposition to Defendants’ Motion for

Summary Judgment (ECF No. 54) argues that Plaintiff has done so. The Court agrees, but not to

the extent Defendants contend.
   I.      BACKGROUD AND ANALYSIS

        The Court struck Plaintiff’s entire filing, not just the Statement. That is because the

Statement contained argument, which should be in the refiled response, and non-responsive

responses. Thus, to file a compliant response, Plaintiff was required to remove the arguments

and include them in his refiled response. As to the “nonresponsive responses,” Plaintiff should –

and could – provide responses rather than arguments to Defendants’ statement of undisputed

material facts and amend his response brief accordingly. Finally, giving Plaintiff the benefit of

the doubt, the Order could arguably be construed as allowing him to raise additional facts in the

refiled Statement, with resulting arguments in the Response, to address matters raised by

Defendants. However, the Order could not be construed, for example, as leave for Plaintiff to

simply change his responses by now denying what he had already admitted. Plaintiff’s argument

to the contrary is rejected. Thus, the Court examines Defendants’ Motion in light of this

background.

        The Court starts with Defendants’ contention that the entire Response, including refiled

Statement, should be stricken. The Court finds otherwise. While there are unauthorized

changes, they do not warrant such a sanction. This leaves Defendants’ alternative request to

strike or deem certain matters admitted.

        Defendants’ arguments as to what Plaintiff changed, to which Plaintiff did not dispute,

and the Court’s decisions concerning such arguments are as follows.

        1) Fact No. 7: Defendants argue Plaintiff changed his response. The Court agrees;

           therefore, this response is stricken.




                                                   2
2) Fact Nos. 8 & 11: Defendants argue Plaintiff originally admitted this fact, but then

   changed it to “disputed” in the Response. The Court agrees. Therefore, these

   responses are stricken.

3) Fact No. 14: Defendants argue that Plaintiff (a) left in pages of extensive arguments

   and non-responsive argument; (b) added new arguments relating to the alleged fact

   that his performance numbers rose in the two months after Defendants completed

   their review of performance numbers and that Plaintiff allegedly received a third-

   quarter and October bonus; and (3) added arguments regarding a newly-filed Exhibit

   27. The Court will not consider arguments, new or old, raised in the refiled

   Statement. However, because Fact No. 14 is so voluminous, it is unclear to the Court

   whether Plaintiff’s additional facts could be construed as responsive and not as

   simply something entirely different. Giving Plaintiff the benefit of the doubt, the

   Court will let this Fact stand, but will disregard any arguments.

4) Fact No. 18: Defendants assert Plaintiff changed his argument by including a new

   argument of hearsay. The Court agrees. This new argument will be stricken.

5) Fact Nos. 26, 29: Defendants contend Plaintiff added new and/or non-responsive

   factual contentions. Because Plaintiff’s additional facts could be construed as

   responsive, the Court will let them stand.

6) Fact Nos. 33-72, Exhibits 27, 28, 25: Defendants contend that Plaintiff added an

   additional section, set forth additional facts, and relied on new arguments and

   exhibits. First, any argument (rather than facts) in the refiled Statement will not be

   considered. To the extent there are wholly new additional facts, with supporting


                                         3
              exhibits, which are non-responsive to what was originally raised, the Court will allow

              them in this instance, for the reasons stated below.

          Procedures “should be construed, administered, and employed by the court and the

parties to secure the just, speedy, and inexpensive determination of every action and

proceeding.” Fed. R. Civ. P. 1. In this case, for the Court to attempt to parcel out line-by-line

what is wholly new and different, or what could arguably (even though not previously raised)

nonetheless be responsive to the arguments and facts presented by Defendants, would be

contrary to the dictates of Rule 1, or the rationale for the Court’s Civil Practice Standards.1 It

may also render the Response to be unworkable as to what is in or out in any given argument,

possibly requiring the filing of yet another response brief. And, conceivably, another round of

arguments of the propriety of that refiled brief. This cycle would require the Court to entertain a

major round of litigation before it even begins to consider the motion for summary judgment.

The Court declines to do so in this instance because it struck all of Plaintiffs’ responsive filings.

    II.       CONCLUSION

          Based on the foregoing, it is ORDERED

          (1) That Defendants’ Opposed Motion to Strike Plaintiff’s Opposition to Defendants’

              Motion for Summary Judgment (ECF No. 54) is granted in part and denied in part as

              stated herein;

          (2) That Defendants’ request for attorney’s fees is denied;




1
 As the Court previously indicated, its standards are to assist the Court in the “efficient resolution of the prolific
number of motions for summary judgment.” Corsentino v. Hub Int’l Ins. Servs., Inc., No. 16-cv-1917, 2018 WL
3315629, at *2 (D. Colo. July 5, 2018).


                                                            4
(3) That Plaintiff’s refiled Statement (ECF No. 53-1) is stricken only to the extent stated

   herein; and

(4) That Defendants may file any reply to Plaintiff’s Response, with the refiled Statement

   as modified herein by the Court, on or before January 25, 2019.

DATED this 15th day of January, 2019.

                                              BY THE COURT:



                                              ____________________________________
                                              RAYMOND P. MOORE
                                              United States District Judge




                                         5
